 DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbus HI, Inc., d/b/a Columbus Hilton Inn andHotel, Motel Restaurant Employees and BartendersUnion, Local 505, AFL-CIO. Case 9-CA-13403-1May 14, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a charge filed on January 23, 1979, by Hotel,Motel Restaurant Employees and Bartenders Union,Local 505, AFL-CIO, herein called the Union, andduly served on Columbus HI, Inc., d/b/a ColumbusHilton Inn, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 9, issued a com-plaint and notice of hearing on February 6, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 24, 1978,following a Board election in Case 9-RC-12496, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about October 26, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnFebruary 22, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On March 2, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and memorandum in support thereof, withexhibits attached. The General Counsel requests thatthe Board take official notice of the record in the un-derlying representation proceeding, Case 9-RC-12496. He submits, in effect, that Respondent, in itsanswer, is attempting to relitigate issues which wereor could have been litigated in the prior representa-I Official notice is taken of the record in the representation proceeding.Case 9-RC-12496, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc.. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co,, 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969): Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va, 1967):Follelr Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.tion proceeding, and that there are no unresolved is-sues requiring an evidentiary hearing. He thereforemoves that all allegations of the complaint be deemedto be true and be so found, and that a decision, in-cluding findings of fact and conclusions of law andremedial order, be issued. Thereafter, on March 12,1979, Respondent filed a "Memorandum Contra toMotion for Summary Judgment" opposing the Gen-eral Counsel's Motion for Summary Judgment pri-marily on the ground that there were and remain liti-gable issues which were timely raised in therepresentation proceeding and which were neither in-vestigated, heard, nor considered by the Regional Di-rector or the Board. Subsequently, on March 19,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a memorandum in response to the NoticeTo Show Cause, with exhibits attached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, its "MemorandumContra to Motion for Summary Judgment" and itsmemorandum in response to the Notice To ShowCause, Respondent admits that the charge was dulyfiled and served on it; that the Union is a labor or-ganization as defined in Section 2(5) of the Act; that amajority of Respondent's employees in the unit de-scribed herein by secret ballot designated and se-lected the Union as their representative for the pur-pose of collective bargaining; that on or aboutOctober 24, 1978, the Regional Director for Region 9issued a Certification of Representative (Case 9-RC-12496) in the instant case; that commencing on orabout October 26, 1978, the Union requested, and isrequesting, Respondent to bargain collectively withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment as theexclusive bargaining representative of all the employ-ees of Respondent in the unit set forth herein; andthat Respondent has refused and maintained that it isunder no obligation to bargain with the Union. Re-spondent denied all other allegations of the com-plaint. Respondent contends that there were and re-main litigable issues timely raised in therepresentation proceeding which were neither investi-gated, heard, nor considered by the Regional Directoror by the Board, in issuing the decision relating to the242 NLRB No. 38224 COIA.tIMBIS HIlI'ON INNrepresentation proceeding. The General Counsel con-tends, in substance, that. since the sole issue raised byRespondent is the validity of the certification in Case9-RC-12496. Respondent is precluded from litigatingin this case any issue which was or could have beenraised in the representation proceeding. We agreewith the General Counsel.Our review of the record herein, including that inthe underlying representation proceeding, Case 9RC-12496, shows that the election in this matter washeld on August 25, 1978. pursuant to a Decision andDirection of Election dated July 20. 1978. and a ma-jority of Respondent's employees designated theUnion as their exclusive representative. On August31, 1978. Respondent filed objections to conduct af-fecting the results of the election. On October 24.1978, following an investigation of the objections. theRegional Director issued a Supplemental Decisionand Certification of Representative in which he over-ruled Respondent's objections and certified the Unionas the bargaining representative for Respondent's em-ployees in the unit set forth herein. Respondent there-after filed a motion for reconsideration. On Novem-ber 28, 1978, after further investigation of the issuesraised by Respondent's objections. the Regional Di-rector issued an Amended Supplemental Decision re-affirming the findings reached in his SupplementalDecision which overruled Respondent's objectionsand certified the Union. On December 28, 1978, theBoard, by telegram, denied Respondent's request forreview of the Regional Director's Amended Supple-mental Decision overruling its objections.2The soleissue raised by Respondent in its answer to the com-plaint, its "Memorandum Contra to the Motion forSummary Judgment." and its memorandum in re-sponse to the Notice To Show Cause is the validity ofthe certification in Case 9-RC- 12496. It thus appearsthat Respondent is endeavoring to relitigate issuesconsidered and determined in the representation pro-ceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.32 In denying the request for review, which alleged. inter liar, that duringthe campaign in the underlying representation proceeding the i:nion en-gaged in material misrepresentations. Chairman Fanning and MemberTruesdale concluded that the alleged objections raised no substantial issueswarranting resiew even under the standards set forth in the Board's Decisionin General Knit ofCalifornia Inc. 239 NLRB 619 (1978). Member Penella.in denying review, relied on the principles expressed in Shopping Karl FoodMarkets Inc.. 228 NLRB 1311 1977). to which he still adheres. See hisdissent in General Knii. supra.tSee Prishurgh Plate Glass Co v. N'L.R.B., 313 U.S. 146, 162 tl1941):Rules and Regulations of the Board, Secs 102 67(r) and 102,691clAll issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding. and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence. nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which i prop-erly litigable in this unfair labor practice proceeding.Accordingly. we grant the Motion for SummaryJudgment.On the basis of the entire record. the Board makesthe following:FINDI)N(;S I- F AiI. F'lli Blt'SINLSS )OF RI:SPONI)I N IAt all times material herein, Respondent, an Ohiocorporation with facilities located in Columbus. Ohio,has operated a motel tfor transient guests at Colum-bus. Ohio. During the past 12 months, a representa-tive period, Respondent received gross revenue in ex-cess of $500,000. During the same period,Respondent purchased and received goods and sup-plies valued in excess of $5,000 from nonretail enter-prises located in the State of Ohio, each of whom, inturn, purchased and received those goods and sup-plies at their respective Ohio facilities directly frompoints outside the State of' Ohio.We find on the basis of the foregoing that Respon-dent is. and has been at all times material herein. anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. 1111 LABOR OR(i,l/.AZrION INVOLV.FHotel. Motel Restaurant Employees and Bartend-ers Union, Local 505. AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.1ll. 11IH UNFAIR I.ABOR PRA(CTI('iSA. 7The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time housekeepingemployees, inspectors, maids, housemen, laundryworkers and maintenance employees employed225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent at its Columbus, Ohio, facility,excluding sales employees, front desk clerks,night auditors, professional employees, guardsand supervisors as defined in the Act.2. The certificationOn August 25, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on October 24, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 26, 1978, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout October 26, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 26, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 138 NLRB785 (1962); Commerce Company d/bla Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Columbus HI, Inc., d/b/a Columbus HiltonInn, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Hotel, Motel Restaurant Employees and Bar-tenders Union, Local 505, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of theAct.3. All full-time and regular part-time housekeepingemployees, inspectors, maids, housemen, laundryworkers, and maintenance employees employed byRespondent at its Columbus. Ohio, facility, excludingsales employees, front desk clerks, night auditors, pro-fessional employees, guards and supervisors an de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since October 24, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about October 26, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-226 C(OLUMBUS HIlTON INNtion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Co-lumbus HI. Inc., d/b/a Columbus Hilton Inn, ('o-lumbus, Ohio, its officers, agents, successors. andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay. wages, hours, and other terms and con-ditions of employment with Hotel, Motel RestaurantEmployees and Bartenders Union, Local 505, AFt.CIO, as the exclusive bargaining representative of' itsemployees in the following appropriate unit:All full-time and regular part-time housekeepingemployees. inspectors. maids. housemen. laundryworkers and maintenance employees employedby Respondent at its Columbus. Ohio, facility,excluding sales employees, front desk clerks,night auditors, professional employees. guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached. embody such understanding in asigned agreement.(b) Post at its Columbus, Ohio, facility copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on fiorms provided by the Regional Direc-4 In the event that this Order is enforced hby a Judgment of a United StatesCourt of Appeals. the Words in the notice reading "Posted bh Order of theNational Labor Relations Board" shall read "Posted Pursuant Io a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"tor for Region 9. after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it ftr 60 consecutive da\s thereafter. in conspicu-ouIs places. including all places where notices to em-ployees are customaril\ posted. Reasonable stepsshall be taken b Respondent to insure that said no-tices are not altered. defaced. or covered by an, othermaterial.(c) Notify the Regional Director for Region 9, inwriting. within 20 days from the date of this Order.what steps have been taken to comply herewith.APPENDIXNot[cF. To Epl.iloY:sPO()SI:I) BY ORIDER () IIiNA AI. I.AB()R RI.AII()NS BOARDAn Agency of' the United States Government\'. W'rjI.I Not refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions oft' emplo\,ment with Hotel.Motel Restaurant Emploees and BartendersUnion. L.ocal 505. AFI CIO. as the exclusiverepresentative of the employees in the bargainingunit described below.Wril AIe N in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.'Wi' \II.. upon request. bargain with theabove-named Union. as the exclusive representa-tive of all emplobees in the bargaining unit de-scribed below,. with respect to rates of pay.wages. hours, and other terms and conditions ofemployment. and. if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time housekeep-ing employees, inspectors, maids, housemen.laundry workers and maintenance employeesemployed by us at our Columbus, Ohio. facil-ity, excluding sales employees, front deskclerks, night auditors. professional employees.guards and supervisors as defined in the Act.C()OI.NsBt s HI, IN( ., I/B/A CO() lIMt:s I Hi-ION INN227